DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele S. Fil on January 25, 2022.

The application has been amended as follows: 
Please AMEND claim 10 as follows:
Claim 10. The braze alloy of claim 3, wherein has a liquidus temperature of 1,160 °C.
Please CANCEL claim 11.

Allowable Subject Matter
Claims 3, 7 and 9-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant independent claims require a braze alloy consisting of, in weight%, the following composition: Claim 3: 6.5 Cr, 7.5 Ti, 11 Zr and 75 Ni; Claim 7: 4.5 Cr, 8.0 Ti, 18.5 Hf and 69 Ni and Claim 9: 4.0 Cr, 8.0 Ti, 10 Zr, 18.5 Hf and 59.5 Ni.
The first prior art of record, JP 09108913 A of Ohashi and its English machine translation (JP'913), teaches of Ni alloy brazing material component composition with Ti: 0.5-10% and/or Zr: 0.5-10%, Cr: 5-20%, if necessary one, two or more P, B and Si: 2-10% with the balance being Ni and unavoidable impurities. JP'913 also teaches that [0006] “Ti and Zr  These components, further improving the wettability to the chip body and the cutting piece of the braze, has been but has the effect of improving the bonding strength, the content is below 0.5%, respectively in the desired effect can not be obtained in effect, whereas when the content exceeds 10% none, because the strength of the brazed portion will be lowered, the content of each 0.5% to 10% It was determined preferably 5 to 7%.” meaning that the prior art does not teach of the claimed limitations of the instant claims with 11 Zr (claim 3) and 18.5 Hf. Therefore, the instant claims are distinct from the prior art of record JP'913.
The second prior art of record, US 7874473 B2 of Heinz (US'473), teaches a method for the repair of a component by a solder where in the solder alloy is nickel based with the composition but does not teach of the specific compositional limitations of the instant claims. Therefore, the instant claims are distinct from the prior art of record US'473.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733